Helvetia /s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 9, 2015

                                       No. 04-14-00569-CV

                                          Burton KAHN,
                                            Appellant

                                                 v.

                            HELVETIA ASSET RECOVERY, INC.,
                                       Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-18355
                         Honorable Michael E. Mery, Judge Presiding

                                          ORDER

        Appellee has filed a motion to dismiss for want of jurisdiction. In the motion, appellee
contends the current appeal is duplicative of an appeal previously dismissed by this court and in
which our mandate has issued, depriving us of jurisdiction. We disagree. The record establishes
that the first notice of appeal, filed May 1, 2014, and docketed in this court as appeal number 04-
14-00319-CV, was an attempted appeal by appellant from an interlocutory order signed by the
trial court on April 11, 2014, dealing with disbursement of funds in the court’s registry. This
court never determined the propriety of this attempted interlocutory appeal because appellant
moved to dismiss the appeal, asserting the appeal was moot as appellee had allegedly retrieved
the funds from the court registry. It would distort the record for this court to find the first notice
of appeal was merely “premature” and later merged into the June 11, 2014 judgment as claimed
by appellee. Rather, it appears appellant genuinely attempted to appeal from the April 11, 2014
order – the propriety of such an appeal notwithstanding. The second notice of appeal, docketed
by this court as 04-14-00569-CV, was ultimately determined to be from the June 11, 2014 final
judgment. Thus, the appeals are not duplicative, i.e., the appeals are not two appeals from the
same judgment. Accordingly, we find we have jurisdiction over the second appeal, appeal
number 04-14-00569-CV. We therefore DENY appellee’s motion to dismiss for want of
jurisdiction. We further ORDER the stay previously rendered by this court lifted and the
briefing deadlines reinstated. We ORDER appellant to file his brief in this court on or before
February 9, 2015. Appellee’s brief will be due thirty days after the date appellant’s brief is
filed.
        We order the clerk of this court to serve a copy of this order on appellant and all
counsel.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court